Appellant insists that the circumstances raised the issue of insanity of the accused at the time the offense was committed, and that it was incumbent upon the court to embrace this issue in his charge to the jury, although there was no *Page 376 
request that he do so and there were no exceptions to the charge because of his failure to do so. Supporting this contention, appellant cites Hierhalzer v. State, 47 Tex.Crim. Rep., and other cases.
In the case of Hierhalzer v. State, supra, the evidence raised the issue of temporary insanity. There was no request for its submission to the jury at the time of the trial, nor were there any bills of exceptions reserved to the failure of the court to do so. This failure, however, was complained of in the motion for new trial. The case was decided in the year 1904. At that time an omission in the court's charge of a material character was available upon appeal although excepted to for the first time in the motion for new trial. This was due to the Act of March 12, 1897, amending the old code, and embraced in White's Code of Crim. Proc., Art. 723, p. 549. See Pena v. State, 38 Tex. Crim. 333; also Manning v. State, 46 Tex.Crim. Rep.; Keye v. State, 53 Tex.Crim. Rep., and other cases in Rose's Notes on Texas Reports, Vol. 5, p. 1191. Other articles pertaining to the necessity for and requisites of a charge to the jury are Articles 715 to 722, as set out in White's Code of Crim. Proc., supra.
Article 715 as therein contained corresponds with the present Article 735; the present Article 737 corresponds with the old Article 717; and the present Article 743 corresponds with the old Article 723. These articles were amended by the Act of 1913, Chap. 138, p. 278. See also articles in Vernon's Texas Crim. Statutes, Vol. 2, p. 525.
The decisions of this court which bear upon the charge of the court, to be understood, must necessarily be read in the light of the statutes in force at the time of the trial to which the decision relates. For example: At one time it was imperative that the charge "distinctly set forth the law applicable to the case," and when it failed to do so, and an exception was made at the time the charge was read to the jury, a reversal was required as a matter of course. Marshall v. State, 40 Texas Rep. 200. If, however, the exception to it was not then made, but was embraced in the motion for new trial, it was still available upon appeal. In such case, however, the materiality of the error was a matter for consideration, and a reversal did not follow as a matter of course. Bishop v. State, 43 Tex.Crim. Rep.; and other cases illustrating both of these rules are found in White's Code of Crim. Proc., p. 550, sec. 845. The effect of Article 723 was to abrogate the rule requiring a reversal without reference to the effect of the omission in the charge and to require an inquiry as to whether it was calculated to injure the rights of the accused. Under the amendment of 1913, to which we have adverted, it is too late to complain of an omission in the charge upon motion for new trial or on appeal. That statute requires the court, before he reads his charge to the jury, to submit it to the counsel for the accused and give sufficient time for its examination and makes it imperative that the accused, after his examination *Page 377 
and before the charge is read to the jury to present to the court his objections thereto to the end that it may be corrected if so desired. See Vernon's Tex.Crim. Stat. Vol. 2, p. 525, and cases there cited.
Under the present statute this court has no right to review a supposed error in the trial court in omitting to submit to the jury the issue of insanity when no complaint was made of the failure to do so at the time of the trial. It follows therefore that if there was an issue of insanity raised by the evidence in the instant case, failure of the court to charge the jury upon the subject not having been complained of before the charge was read to the jury, it cannot be considered by this court upon appeal.
The motion for rehearing is therefore overruled.
Overruled.